         Case 1:18-cr-00834-PAE Document 494 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         18 Cr. 834 (PAE)
                        -v-
                                                                           ORDER
 KINTEA MCKENZIE,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       At a conference held on June 3, 2020, the Court permitted Lisa Scolari, Esq., to withdraw

as court-appointed counsel for defendant Kintea McKenzie, based on her representation to the

Court that on or about May 15, 2020, she had become aware of circumstances that presented a

conflict precluding her continued representation of Mr. McKenzie. The Court appointed Richard

Rosenberg, Esq., as successor counsel. To assure itself that the nature of Ms. Scolari’s conflict

does not present a basis to invalidate Mr. McKenzie’s guilty plea, entered in June 2019, the

Court directed Ms. Scolari to file, for the Court’s ex parte and in camera review, a letter

detailing the circumstances under which Ms. Scolari recently had become aware of the

circumstances giving rise to a conflict. The Court has reviewed Ms. Scolari’s letter to that effect,

dated June 5, 2020, which the Court has directed Ms. Scolari to file under seal. The Court is

satisfied that no conflict existed with respect to Ms. Scolari’s representation of Mr. McKenzie

until mid-May 2020, and that the emergence of this conflict does not, in any way, cast doubt on

the viability of Mr. McKenzie’s guilty plea or any other aspect of Ms. Scolari’s representation of

Mr. McKenzie.
       Case 1:18-cr-00834-PAE Document 494 Filed 06/08/20 Page 2 of 2



      SO ORDERED.

                                              PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: June 8, 2020
       New York, New York




                                     2
